944 So. 2d 1238 (2006)
Erin A. SMITH, n/k/a Erin A. Keller, Wife, Appellant,
v.
Andre C. SMITH, Husband, Appellee.
No. 1D06-5401.
District Court of Appeal of Florida, First District.
December 27, 2006.
John J. Uskert, Fishers, IN, for Appellant.
Alvin L. Peters, Panama City, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's orders of October 24, 2006, and November 16, 2006, the Court has determined that the order on appeal is not an appealable order. Specifically, because related claims for injunctive relief remain pending below, the lower tribunal's labor is incomplete. Accordingly, the appeal is hereby dismissed as premature. The appellant's "Motion for Orders Pursuant to Rule 9.110(k) and (l), Fla. R.App. P., and Motion for Extension of Time Within Which to File Initial Brief," filed in *1239 conjunction with the response to the Court's show cause order is denied.
BROWNING, C.J., DAVIS, and LEWIS, JJ., concur.